DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment(s) and Claim Status
In the Amendment filed June 21, 2022, the title was amended to further detail the intended invention; the specification was amended to address typographical and/or grammatical concerns, while not entering any new matter; claims 1-6 were amended to address previously cited 35 USC 112 issues, and further clarify and detail the predictive analysis process used in determining operational performance.  Claims 1-6 have been presented for further consideration.

Response to Amendment
In light of the applicant’s amendments and response, the presented arguments have been fully considered and are persuasive.  The prior objections, and 35 USC 112 and 35 USC 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title of the application has been amended as follows: Microgrid Power Plan for Optimizing Energy Performance Resulting from Proportional Predictive Demand.

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method consistent with the limitations of claims 1, 4 and 5, whereby optimizing energy resources by performing comparable step-interval analysis as a means for determining energy compensation via charging and/or discharging of storage devices.
Dependent claims 2, 3 and 6, being definite, fully enabled, further limiting, and dependent upon the above noted independent claims, are likewise persuasive over the prior art for at least the above noted reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al., “Smart Energy Management System for Optimal Microgrid Economic Operation”, Copp et al., “Adaptive Model Predictive Control for Real-Time Dispatch of Energy Storage Systems”, and Marco et al., “Optimization of Configuration and Control of Energy Storage Systems Using ESWare™”, and the balance of references cited in the attached PTO Form-892, focus on various techniques used by energy management systems to evaluate grid resources, energy demands and transient loads, and provide plans for optimizing system and network resources to meet consumer energy needs via energy storage and distribution pathways.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119